Citation Nr: 0433583	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, to include as secondary to service-connected scar 
residuals of a gunshot wound of the left buttock and sacral 
region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for peripheral neuropathy, to include as secondary 
to scar residuals of a gunshot wound of the left buttock and 
sacral region.  A November 2004 motion to advance the case on 
the Board's docket was granted by the Board in December 2004.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for peripheral neuropathy, to include as 
secondary to service-connected scar residuals of a gunshot 
wound of the left buttock and sacral region, in June 1997, 
and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant 
of previously considered evidence, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for peripheral neuropathy, to 
include as secondary to service-connected scar residuals of a 
gunshot wound of the left buttock and sacral region, and the 
June 1997 decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2003); 38 C.F.R. § 3.156 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1942 to September 1946.  The available service personnel 
records indicate that he was awarded decorations including 
the Purple Heart Medal and Bronze Star Medal.  

His service medical records do not refer to complaints of or 
treatment for peripheral neuropathy.  Such records do 
indicate that the veteran sustained a gunshot wound during 
service.  A May 1945 treatment report noted that he suffered 
a perforating, gunshot wound with the entrance at the lower 
outer quadrant and the exit at the upper inner quadrant of 
the left buttock.  There was a notation that it was incurred 
during enemy action in April 1945.  The September 1945 
separation examination report noted that the veteran had a 
gunshot wound to the left buttock in April 1945.  There was 
also a notation that the veteran's neurological evaluation 
was normal.  

A March 1946 private treatment statement referred to other 
disorders.  

In May 1946, the RO granted service connection and a 
noncompensable rating for scar residuals of a gunshot wound 
of the left buttock and sacral region.  

The veteran underwent a VA general medical examination in 
November 1946.  The examiner reported that the veteran's 
nervous system, including peripheral nerves, was normal.  The 
diagnoses included residuals of a gunshot wound, left 
buttocks and sacral region, through and through, mildly 
symptomatic in inclement weather.  

An April 1947 VA treatment report referred to other 
disorders.  The veteran underwent another VA general medical 
examination in April 1948.  The examiner reported that his 
nervous system, including peripheral nerves, was normal.  The 
diagnoses included residuals of a gunshot wound of the left 
buttock, through and through, very mild.  

Private treatment records dated from April 1989 to July 1996 
show treatment for multiple disorders, including peripheral 
neuropathy.  An August 1990 report from the Holt-Krock Clinic 
noted that the veteran presented with a three to four year 
history of progressive pain, numbness, and burning in both 
lower extremities.  It was noted that the veteran also 
reported that he noticed numbness affecting the fingertips of 
both hands, but no real pain as yet.  The impression was 
sensory motor polyneuropathy.  An April 1991 report from the 
same facility indicated that the veteran reported that he had 
a burning sensation in his feet for the previously eight 
years which had become less severe recently.  The veteran 
stated that his feet were numb from the ankles down and that 
his main problem was pain in his left foot.  The diagnosis 
was peripheral neuropathy, mixed motor and sensory, of 
uncertain etiology.  The examiner stated that such might well 
be tied in with his glucose intolerance because early 
diabetes can manifest itself with neuropathy for openers.  

An August 1991 treatment entry related an impression of 
sensory and motor polyneuropathy involving both lower limbs, 
right greater than left (documented on previous occasions); 
rule out early diabetic tendency; rule out radiculitis and 
radiculopathy, low lumbar, involving both lower limbs.  The 
examiner stated that they were anticipating the veteran's 
foot problems to be ischemic feet, possibly associated with 
sensory and motor polyneuropathy, and possibly associated 
with radiculitis and radiculopathy.  A July 1992 hospital 
discharge summary from Sparks Regional Medical Center related 
diagnoses of peripheral arteriosclerosis with vascular 
insufficiency and causalgia of the left foot.  

A January 1995 consultation report from Healthsound 
Rehabilitation Hospital of Fort Smith noted that the veteran 
had a long history of peripheral neuropathy that went back at 
least to 1988.  The impression included long standing history 
of hypertension with intermittent elevations in the hospital 
and painful peripheral neuropathy.  

In March 1996, the veteran filed a claim for service 
connection for peripheral neuropathy, to include as secondary 
to his service-connected scar residuals of a gunshot wound of 
the left buttock and sacral region.  

In order to address the veteran's claim, he veteran underwent 
a VA neurological examination in April 1996.  It was noted at 
that time that he carried a diagnosis of peripheral 
neuropathy which apparently involved the tips of the fingers 
of both hands and the lower extremities from just below the 
knees to the feet.  The veteran reported that he began to 
have burning pain in the sole of his left foot about fifteen 
years earlier.  He stated that the pain gradually increased 
over the years and that, about five years ago, he consulted a 
private neurologist.  The veteran indicated that after nerve 
conduction studies, he was diagnosed with peripheral 
neuropathy.  It was noted that the etiology of the peripheral 
neuropathy apparently was not determined.  The veteran stated 
that the private physician told him that he had damage to his 
nerves and that his nerves were deteriorating.  The veteran 
reported that much of the pain in the last few years had been 
in the left foot.  He also noted that the pain would keep him 
up at night.  The veteran stated that he had numbness and 
tingling of the tips of the fingers and the legs from just 
below the knees to the toes.  He noted that the worst pain 
was in the left leg.  It was reported that the veteran denied 
diabetes, anemia, and other causes of peripheral neuropathy.  
The veteran further indicated that he had loss of feeling in 
the tips of the fingers of both hands and in the legs from 
just below the knees to the toes.  It was noted that he had 
marked pain the left toes and foot which was not usually 
relieved by medication.  The diagnosis was peripheral 
neuropathy involving the tips of the fingers and both lower 
legs from just below the knee to the toes, etiology not 
determined.  

The veteran also underwent a VA scar examination in April 
1996.  The diagnosis cited two scars of the left buttock, 
secondary to gunshot wounds or shrapnel wounds, sustained in 
1943 or 1944.  

Private treatment records dated from April 1996 to July 1996 
refer to continuing treatment.  A May 1996 history and 
physical report from Sparks Regional Medical Center noted 
that the veteran had a known, severe, idiopathic peripheral 
neuropathy.  The impression included idiopathic peripheral 
neuropathy with chronic extremity pain and diminished 
sensation in feet.  

A June 1996 statement from J. A. Frederick, M.D., of the 
Holt-Krock Clinic indicated that the veteran had been 
evaluated by a host of physicians in the Fort Smith area, 
including internal medicine, podiatry, and neurology.  Dr. 
Frederick stated that the veteran's peripheral neuropathy was 
felt to be idiopathic after a number of negative evaluations.  
Dr. Frederick remarked that, certainly, at no time has there 
been felt to be any connection with the veteran's gunshot 
wounds.  It was noted about the only way a peripheral 
neuropathy could be reasonably connected to gunshot wounds 
would be via lead toxicity from retained lead fragments.  
However, Dr. Frederick reported that the veteran's whole 
blood levels had been checked a number of times with no 
evidence of lead toxicity.  Dr. Frederick stated that, 
therefore, one would have to continue to consider the 
veteran's peripheral neuropathy as being idiopathic, that is, 
without known cause rather than something related to previous 
gunshot wounds.  

VA treatment records dated from February 1996 to September 
1996 show treatment for several disorders, including 
peripheral neuropathy.  

In September 1996, the RO, based on the evidence above, 
denied service connection for peripheral neuropathy, to 
include as secondary to service-connected scar residuals of a 
gunshot wound of the left buttock and sacral region.  It was 
noted that the evidence failed to establish any relationship 
between peripheral neuropathy and any disease or injury 
during military service.  The RO indicated that there was no 
evidence that peripheral neuropathy was caused by or 
aggravated by the veteran's military service, that it was not 
present to a compensable degree within on year of discharge, 
and that it was not considered to be related to his service 
incurred wounds.  It was noted that there was no link between 
the veteran's current peripheral neuropathy and his military 
service.  

The RO at this time did increase the rating for the veteran's 
service-connected scar residuals of a gunshot wound of the 
left buttock and sacral region to 10 percent.  The 10 percent 
rating has remained in effect.  

VA treatment records dated from October 1996 to January 1997 
refer to continued treatment.  

In January 1997, the veteran attempted to reopen his claim 
for service connection for peripheral neuropathy, to include 
as secondary to service-connected scar residuals of a gunshot 
wound of the left buttock and sacral region.  

A VA treatment report dated in April 1997 referred to other 
disorders.  The veteran underwent a VA scars examination in 
May 1997.  At this time, it was noted that he suffered from 
non-insulin dependent diabetes with a recent finding of 
peripheral neuropathy, bilateral, in the lower extremities.  
The veteran reported that he never had left lower extremity 
neuropathy until after his gunshot wound and before he was 
diagnosed with diabetes.  He stated that he felt the 
peripheral neuropathy was related to his gunshot wound 
regardless of the right side.  The diagnoses were left 
buttock entrance and exit scar secondary to gunshot wound and 
non-insulin dependent diabetes mellitus.  

In June 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for peripheral neuropathy, to include as 
secondary to service-connected scar residuals of a gunshot 
wound of the left buttock and sacral region.  The veteran did 
not appeal.  

VA treatment records dated from July 1997 to June 1999 show 
treatment for multiple disorders including peripheral 
neuropathy.  

In July 1999, the veteran submitted a request to reopen his 
claim for service connection for peripheral neuropathy, to 
include as secondary to service-connected scar residuals of a 
gunshot wound of the left buttock and sacral region.  

VA treatment records dated from July 1999 to April 2002 
reflect treatment for disorders including neuropathy and 
peripheral neuropathy.  

A May 2002 statement from J. M. Hughes, M.D., indicated that 
the veteran had degenerative joint disease of the spine.  Dr. 
Hughes stated that, apparently, the veteran received a 
gunshot injury to his back during World War II.  Dr. Hughes 
indicated that it was his opinion that the injury in question 
could be directly attributable to the present degenerative 
joint disease of the spine.  

VA treatment records from May 2002 to November 2002 refer to 
continued treatment. 

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a May 2002 
letter, a January 2003 statement of the case, and an April 
2003 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only the 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).  

The RO initially denied service connection for peripheral 
neuropathy, to include as secondary to service-connected scar 
residuals of a gunshot wound of the left buttock and sacral 
region in September 1996.  In June 1997, the RO denied an 
application to reopen the claim.  Those decisions were not 
appealed and are considered final.  

The evidence considered at the time of the June 1997 decision 
included the veteran's service medical records.  His service 
medical records do not show complaints of or treatment for 
peripheral neuropathy.  The veteran did sustain a gunshot 
wound to the left buttock in April 1945.  

As noted above, post-service private and VA treatment records 
include November 1946 and April 1947 examination reports that 
do not show peripheral neuropathy.  An August 1990 report 
from the Holt-Krock Clinic noted that the veteran presented 
with a three to four year history of progressive pain, 
numbness, and burning in both lower extremities.  The veteran 
also reported that he had noticed numbness affecting the 
fingertips of both hands, but no real pain as yet.  The 
impression was sensory motor polyneuropathy.  An April 1991 
report from such facility noted that the veteran reported 
that he had a burning sensation in his feet for the previous 
eight years.  The diagnosis was peripheral neuropathy, mixed 
motor and sensory, of uncertain etiology.  Subsequent 
treatment records show continuing treatment for neurological 
complaints including peripheral neuropathy.  

An April 1996 VA neurological examination report indicated a 
diagnosis of peripheral neuropathy involving the tips of the 
fingers and both lower legs from just below the knee to the 
toes, etiology not determined.  A June 1996 statement from 
Dr. Frederick indicated that the veteran's peripheral 
neuropathy was felt to be idiopathic after a number of 
negative evaluations.  Dr. Frederick specifically stated that 
he would consider the veteran's peripheral neuropathy as 
being idiopathic, that is without known cause, rather than 
something related to previous gunshot wounds.  

The evidence submitted since the June 1997 decision includes 
private and VA treatment records dated from July 1997 to 
November 2002 which reflect treatment for peripheral 
neuropathy.  The additional medical evidence showing 
treatment for peripheral neuropathy is cumulative 
information, not new evidence.  The veteran has not submitted 
any evidence indicating that his peripheral neuropathy was 
incurred in or aggravated by service or that it was caused or 
permanently worsened by his service-connected scar residuals 
of a gunshot wound of the left buttock and sacral area.  

The evidence submitted since the June 1997 RO decision is not 
material as it does not link any current peripheral 
neuropathy with service, or with the veteran's service-
connected scar residuals of a gunshot wound to the left 
buttock and sacral region, and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

As regards the veteran's own assertions associating his 
current disability with service or a service connected 
disorder, the Board notes that the veteran appears to be 
simply reiterating his prior contentions.  In any event, the 
Board points out that the veteran's assertions, alone, are 
not probative of the question of whether a medical 
relationship between any current disability and service.  As 
a layperson without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as whether a disability was 
caused or worsened by military service.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Hence, where, as here, resolution 
of an issue under consideration turns on a medical matter, 
unsupported lay statement(s), even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board concludes that new and material evidence has not 
been submitted since the June 1997 decision.  Thus, the claim 
for service connection for peripheral neuropathy, to include 
as secondary to service-connected scar residuals of a gunshot 
wound of the left buttock and sacral area, has not been 
reopened and the June 1987 decision remains final.  


ORDER

The application to reopen the claim for service connection 
for peripheral neuropathy, to include as secondary to 
service-connected scar residuals of the left buttock and 
sacral region, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



